Name: Commission Regulation (EC) No 2059/96 of 28 October 1996 postponing the application of Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs in Sweden
 Type: Regulation
 Subject Matter: marketing;  Europe;  animal product
 Date Published: nan

 Avis juridique important|31996R2059Commission Regulation (EC) No 2059/96 of 28 October 1996 postponing the application of Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs in Sweden Official Journal L 276 , 29/10/1996 P. 0011 - 0011COMMISSION REGULATION (EC) No 2059/96 of 28 October 1996 postponing the application of Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs in Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 thereof,Whereas Sweden took measures, in accordance with Article 167 of the Act of Accession to postpone until 1 January 1997 the application of Council Regulation (EEC) No 1907/90 (1), as last amended by Regulation (EC) No 818/96 (2),Whereas the economic situation of the Swedish egg industry after accession as well as other factors like the envisaged reorganization of the Swedish food control system, the uncertainty about future welfare and hygiene rules have delayed the transition from the existing Swedish regime to the common marketing standards for eggs; whereas Sweden should be authorized to postpone application of Council Regulation (EEC) No 1907/90 until 1 January 1998 in accordance with Article 149 (1) of the Act of Accession;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Application of Council Regulation (EEC) No 1907/90 for eggs produced and marketed in Sweden shall be postponed until 1 January 1998.Article 2 This Regulation shall enter into force on the 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 6. 7. 1990, p. 5.(2) OJ No L 111, 4. 5. 1996, p. 1.